                                          Case 4:20-cv-01723-HSG Document 12 Filed 12/28/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         MARIA FONSECA, et al.,
                                   7                                                       Case No. 20-cv-01723-HSG
                                                         Plaintiffs,
                                   8                                                       ORDER ADOPTING MAGISTRATE
                                                  v.                                       JUDGE'S REPORT AND
                                   9                                                       RECOMMENDATION TO DISMISS
                                         NATIONS LENDING CORPORATION,                      FOR FAILURE TO PROSECUTE
                                  10
                                                         Defendant.                        Re: Dkt. No. 10
                                  11

                                  12           The Court has reviewed Magistrate Judge Corley’s Report and Recommendation to
Northern District of California
 United States District Court




                                  13   Dismiss for Failure to Prosecute. The time for objections has passed and none were filed. The

                                  14   Court finds the Report correct, well-reasoned and thorough, and adopts it in every respect.

                                  15   Accordingly,

                                  16           IT IS HEREBY ORDERED that this case is dismissed without prejudice. The Clerk is

                                  17   directed to close the file.

                                  18           IT IS SO ORDERED.

                                  19   Dated: December 28, 2020

                                  20

                                  21                                                               ________________________
                                                                                                   HAYWOOD S. GILLIAM, JR.
                                  22                                                               United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
